Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the  AIA .
Claim Objections
Claim 11 is objected to because of the following minor informalities:
Claim 11, line 2-3 “the abutting portion of the first inside lever”. The examiner interprets “the abutting portion of the first inside lever” to be “an abutting portion of the first inside lever”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 8, each phrase "can be" renders the claims indefinite because it is unclear if the limitations following these phrases are positive limitations of the claims. For the purpose of examination, the examiner interprets the phrase as simply requiring that the vehicle door latch is capable of meeting the limitations and not requiring that the limitations are actually met.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oda Toshitsugu et. al. (GB-2354796-A) hereinafter Toshitsugu et. al., in view of Ryujiro Akizuki et al. (US-20100327609-A1), hereinafter Akizuki et al.

Regarding claim 8, 
While Toshitsugu et. al. teaches A vehicle door latch apparatus (1) comprising:
a locking lever (44) that can switch between an unlocked state (unlocked condition) in which a door can be opened (vehicle door to open) by operation of an outside handle (outside handle) that is provided on an outer side of the door (outer door side) and a locked state (locked condition) in which the door cannot be opened by the operation of the outside handle (Fig. 1 and 3; pg. 5-6, para. 5, line 4-1 continued; Pg. 6, para. 3, line 6-14; pg. 8, para. 2; pg. 9, para. 2, line 6-8)
a first inside lever (42) that performs a releasing operation (rotation in the counterclockwise direction to shift the door to an unlocked condition which opens the vehicle door) by an operation (manipulated when the vehicle door is in locked condition) of an inside handle (5) that is provided on an inner side (indoor side) of the door (Fig. 1; pg. 7, para 2, line 2-3; pg. 9, para.4):  
a second inside lever (41) that can be linked to and unlinked from the release operation of the first inside lever (Fig. 1; pg. 9, para. 4, line 1-3; pg. 9-10 continued, para. 5, line 1-5;  “if the vehicle door is in the locked condition…the control lever 42 and the lift lever 41 are brought into rotation in the counterclockwise direction in Fig. 1 and the door is opened”; “while the vehicle door is in the locked condition….rotation of the control lever 42 will not be transmitted to the lift lever 41. Thus, the vehicular door is brought into the double-lock condition”): and 
a switching element (82) that can move to a connected position (on the engagement locus) and to a disconnected position (Not on the engaging locus), Wherein the release (pg. 10, para 2, line 5-6; “rotation of control lever 42 will be transmitted to the lift lever 41”), and the release operation of the first inside lever cannot be transmitted to the second inside lever in the disconnected position (pg. 9-10 continued, para. 5. line 1-5 “rotation of the control lever 42 will not be transmitted to the lift lever 41”)
wherein the switching element is in a double unlocked state (Fig. 3; double-lock release condition) when the switching element is in the connected position and is in a double locked state (Fig. 1 and 4; double-lock condition) when the switching element is in the disconnected position. 
wherein the double unlocked state enables a one-motion operation (One-motion Operation), in which the switching element is linked to the release operation of the first inside lever in order to switch the locking lever from the locked state to the unlocked state and in which the release operation of the first inside lever is transmitted to the second inside lever in order to open the door (figs. 1, 3, and 4; pg. 9, para. 4; pg. 9-10 continued, para. 5; pg. 10, para. 2),
Hoewever, Toshitsugu et al. does not teach  in the double locked state,  the switching element is not linked to the release operation of the first inside lever, prevents the release operation of the first inside lever from being transmitted to the second inside lever and prevents the locking lever from being switched from the locked state to the unlocked state.

Akizuki et al. teaches in the double locked state (double lock position), the switching element (bushing body 25) is not linked to the release operation of the first inside lever (inside lever 22), prevents the release operation of the first inside lever from being transmitted to the second inside lever (middle lever 24) and prevents the locking lever (locking lever 26) from being switched from the locked state to the unlocked state (Fig.1-8; pg. 1, para. 6, line 24-27; pg. 3, para. 38; pg. 6-7, para. 67)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching element (82) and the second inside lever (41) as disclosed by Toshitsugu et al. as modified above by including in the double locked state,  the switching element is not linked to the release operation of the first inside lever, prevents the release operation of the first inside lever from being transmitted to the second inside lever and prevents the locking lever from being switched from the locked state to the unlocked state as disclosed by Akizuki et al. because the device is a child-safe vehicle door lock design with simplified electrical and mechanical structure that improves the reliability of the device in its entirety.

Regarding claim 9, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 8, wherein when an abutting portion (82a) of the switching element  is in the connected position, the abutting portion abuts a part (48c) of the locking lever and thereby switches the locking lever from the locked state to the unlocked state (pg.5, para.4; pg. 6-7 continued, para. 4; pg. 7-8 continued, para. 4-5; pg. 8, para. 2; pg. 9, para 4; the pin portion 48a of the cancel liver 48 is fitted into the locking lever 44 while the engaging projection 48c connects to the engaging flange 41b of the lift lever 41 where the engaging flange 41b connects to the engaging wall 82a of the slide member 82 leading to the rotation of the lift lever 41 and open lever 43 in the same direction to release the pawl 32 causing the door to open).

Regarding claim 10, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 8, an abutted portion of the switching element (82a) is within a trajectory of rotation of (the control lever 42 is rotated around pin 32a in the counterclockwise direction) an abutted portion of the first inside lever (42c) when the switching element is in the connected position, and the switching element transmits the release operation of the first inside lever to the second inside lever (pg. 7-8 continued, para 4-5; pg. 10, para. 2 when the control lever 42 rotates in the counterclockwise or in the direction of the door opening, the engaging flange 42a is brought in into direct engagement with the engaging flange 41b by way of the slide member of the double lock mechanism 8, thereby transmitting the rotation of the control lever 42 to the lift lever 41 where the support arm 42c extend integrally from the engaging flange in order to support the slide member 82, where the slide member is mounted on the support arm 42c  and the engaging wall 82a of the slide member engages with the engaging flange 41b of the lift lever 41 when the control lever is rotated).

Regarding claim 11, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 8, wherein an abutted portion of the switching element (82a) is outside of a trajectory of rotation (rightward direction) of the abutting portion of the first inside lever (42c) when the switching element is in the disconnected position (slide member 82 is not on the engaging locus), and the switching element prevents the release operation of the first inside lever from transmitting to the second inside lever (pg. 9-10 continued, para. 5, line 1-5).

Regarding claim 12, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 8, wherein the switching element is supported by the second inside lever such that the switching element is movable in a radial direction of the second inside lever (smooth counterclockwise arc-shaped rotation)  [pg. 7, para. 4; pg. 8, para. 2, line 1-16), the switching element 82 is mounted to and slides on the support arm 42c and rotates about pin 83a in the counterclockwise direction due to the rotation of the control lever 42, such that the engaging wall 82a is brought into engagement with the engaging flange 41b of the left lever 41 so that the lift lever and the open lever rotate in the same direction].

Regarding claim 13, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 12, wherein the switching element has a through hole (Fig.1, 3 and 4; hole to accommodate pin 83b), and the switching element is supported by the second inside lever by being inserted into the through hole (Fig.1, 3 and 4; pg. 7-8 continued, para. 4-5; pg. 8, para. 2, line 1-16; the switching element 82 rotates about pin 83a and is mounted on the support arm 42c of the support control lever 42,  the integral engaging wall 82a engages the engaging flange 41b of the lift lever 41 when the control lever 42 is rotated). 

    PNG
    media_image1.png
    754
    604
    media_image1.png
    Greyscale

Regarding claim 14, 
Toshitsugu et. al. as modified above teaches the vehicle door latch apparatus according to claim 8, wherein the first inside lever and the second inside lever are supported by a same shaft (32a) [pg. 5, para. 3-4; both of the control lever 42 and the lift lever 41 rotate on the pin 32a].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirofumi Watanabe (US-6343817-B1) teaches a vehicle door latch device with a double action mechanism, an anti-theft mechanism, and a childlock feature. The invention improves the feeling of quality of the available latch devices.
Katsutoshi Fukunaga et al. (US-20020056996-A1) teaches a vehicle lock apparatus with a double-lock and one-motion operation features. The invention solves the problem of the expensive manufacturing cost, uses less components, and requires less assembly work.
Simon Brose et al. (US-20050218661-A1) teaches a motor vehicle lock that includes a central locking clutch, double locking mechanism, child safety mechanism. The invention provides a cheaper and optimized actuation device with different operation states 
Akira Takahashi (US-20090241617-A1) teaches a vehicle door latch device with double-lock and childproof features. The invention provides a motor vehicle door latch device with childproof locking and double locking features that uses a single motor.
Yoda Yuji et al. (JP-2015224456-A) teaches a vehicle door latch device which include a one-motion operation and a double lock operation. The invention improves upon the antitheft feature and offers a downsized door latch device by reducing the thickness of the operation unit in the vehicle interior / exterior.
Kojima Kazunori et al. (WO-2011148697-A1) teaches a vehicle door lock device which includes a one motion function, canceling function, and a double pull function. The invention provides a device that is easy to handle and mount.
Inoue Jiro (GB-2457778-A) teaches a vehicle door lock apparatus that includes a child lock mechanism and a double action mechanism. The invention reduces the number of components used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAL SAIF/             Examiner, Art Unit 3675                                                                                                                                                                                           /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675